Action to foreclose a mortgage on real property. Order granting reargument and upon reargument denying appellant’s motion for leave to enter a deficiency judgment or to amend the judgment of foreclosure nunc pro tuna so as to include a provision for the entry of a deficiency judgment, insofar as appealed from, affirmed, with ten dollars costs and disbursements. Order confirming referee’s report of sale, insofar as appealed from, affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Lewis and Aid-rich, JJ., concur." [See post, p. 863.]